       CASE 0:19-cv-01681-MJD-LIB Document 1 Filed 06/26/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
__________________________________
                                          Civil File No.: ________________

 Terry Nelson and Clark Anderson as
 Trustees of the Painters and Allied Trades
 District Council No. 82 Health Care Fund,
 Timothy Maitland as a fiduciary of the
 International Painters and Allied Trades
 Industry Pension Fund, Terry Nelson and
 Mark Rislund as Trustees of the Painters
 and Allied Trades District Council 82 STAR
 Fund, the Painters and Allied Trades District
 Council No. 82 Health Care Fund, the
 International Painters and Allied Trades
 Industry Pension Fund and the Painters and                                   COMPLAINT
 Allied Trades District Council 82 STAR
 Fund,

               Plaintiffs,
 vs.

 Advanced Signs, Inc. d/b/a Lakehead Sign
 Company,

               Defendant

_____________________________________

       Plaintiffs, for their Complaint against the Defendant, state and allege as follows:

                   IDENTITY OF PARTIES, JURISDICTION, VENUE

       1.     Plaintiffs are Trustees and fiduciaries of the Painters and Allied Trades

District Council No. 82 Health Care Fund, the International Painters and Allied Trades

Industry Pension Fund and the Painters and Allied Trades District Council 82 STAR Fund

(“Funds”).




                                             1
      CASE 0:19-cv-01681-MJD-LIB Document 1 Filed 06/26/19 Page 2 of 7



      2.        The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5). The Funds are exempt from federal income

taxation pursuant to the Internal Revenue Code.

      3.        The Funds, with the exception of the Painters and Allied Trades District

Council 82 STAR Fund, are administered in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), as amended 29 U.S.C. §

1001, et seq.

      4.        Defendant Advanced Signs, Inc. d/b/a Lakehead Sign Company

(“Advanced Signs”) is a Minnesota business corporation with a registered address of

1600 29th Street, Cloquet, Minnesota 55720. Advanced Signs is an employer within the

meaning of Section (3)(5) of ERISA, 29 U.S.C. § 1002(5).

      5.        This is an action by the Funds’ Trustees and/or fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502, 29 U.S.C. § 1132 and ERISA § 515, 29 U.S.C. § 1145. Subject matter

jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal common

law developed thereunder.

      6.        The Funds are administered in Hennepin County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502, 29 U.S.C. § 1132.




                                              2
       CASE 0:19-cv-01681-MJD-LIB Document 1 Filed 06/26/19 Page 3 of 7



                                          FACTS

       7.     The Funds re-allege and incorporate by reference paragraphs 1-6 herein.

       8.     On July 15, 2015, Advanced Signs became bound to a collective bargaining

agreement negotiated between Advanced Signs and the Painters and Allied Trades Local

Union #106/District Council 82 with a term of May 1, 2015 through April 30, 2018 (“CBA).

       9.     The CBA provides that it shall remain in full force and effect from May 1,

2015 to and including April 30, 2018, and shall continue from year to year thereafter

unless written notice of desire to cancel or terminate the CBA is served not less than sixty

(60), and not more than ninety (90) days prior to May 1, 2015 or May 1st of any

subsequent year.

       10.    To date, neither party to the CBA has provided written notice of any desire

or terminate the CBA. Accordingly, Advanced Signs remains bound to the CBA through

at least April 30, 2020.

       11.    The CBA requires Advanced Signs to submit monthly contributions to the

International Painters and Allied Trades Industry Pension Fund and the Painters and

Allied Trades District Council 82 STAR Fund on an hourly basis for each hour worked by

its employees performing work covered by the CBA.

       12.    The CBA requires Advanced Signs to submit a monthly premium to the

Painters and Allied Trades District Council No. 82 Health Care Fund for each employee

in a job classification covered by the CBA.




                                              3
      CASE 0:19-cv-01681-MJD-LIB Document 1 Filed 06/26/19 Page 4 of 7



      13.     The CBA provides that Advanced Signs is bound to the Declaration of Trust

for the Painters and Allied Trades District Council No. 82 Health Care Fund (“Health

Fund”) and the International Painters and Allied Trades Industry Pension Fund (“Pension

Fund”) and all amendments thereto as though it had actually signed the same.

      14.     The Trust Agreement for the Pension Fund states that the employer shall

make all reports on contributions in such manner and form required by the Funds. The

Pension Fund requires signatory employers to identify and provide to the Pension Fund

a list of its employees performing covered work on a monthly basis together with the

number of such hours worked by its employees.

      15.     The Trust Agreement for the Health and Welfare Fund states that employer

contributions shall become delinquent if the premium is not received by the 15th day of

the calendar month in which the contribution is payable. In order for the Funds to

determine Advanced Sign’s monthly premium, Advanced Sign is required to disclose to

the Funds on a monthly basis all employees performing work in classifications covered

by the CBA.

      16.     Independent of the CBA, 29 U.S.C. § 1059 requires employers such as

Advanced Signs to maintain and preserve contemporaneously accurate documentation

showing what employees performed what CBA-covered work on what projects for what

hours on what given date.

      17.     If Advanced Signs fail to maintain satisfactory records from which the type

of work being performed by an individual may reasonably be determined, Advanced Signs

is liable for all of the hours worked by that individual for whom Advanced Signs is unable




                                            4
       CASE 0:19-cv-01681-MJD-LIB Document 1 Filed 06/26/19 Page 5 of 7



to produce satisfactory records verifying the type of work being performed by that

individual.

       18.    The CBA and Trust Agreements for the Health Fund and Pension Fund

require Advanced Signs to pay interest on any untimely submitted contributions and

premiums.

       19.    The CBA and Trust Agreements for the Health Fund and Pension Fund

require Advanced Signs to pay liquidated damages on any untimely summitted

contributions and premiums.

       20.    The CBA and Trust Agreements for the Health Fund and Pension Fund

require Advanced Signs to pay all reasonable attorneys’ fees and costs incurred by the

Funds in collecting unpaid contributions and premiums.

                                COUNT I
                 BREACH OF CONTRACT/REPORT AMOUNT DUE

       21.    The Funds re-allege and incorporate by reference paragraphs 1-20 herein.

       22.    For the months of October 2018 through May 2019, Advanced Signs

submitted monthly remittance reports to the Funds identifying its employees in job

classifications covered by the CBA and the number of hours that these employees worked

that were covered by the CBA.

       23.    Advanced Sign breached the terms of the CBA and Trust Agreements for

the Pension Fund and Health Fund by failing to pay all amounts due to the Funds for the

months of October 2018 through May 2019. Specifically, based on the remittance reports

submitted by Advanced Signs for months of October 2018 through May 2019, $21,835.93

is due and owing to the Funds for unpaid contributions.




                                           5
       CASE 0:19-cv-01681-MJD-LIB Document 1 Filed 06/26/19 Page 6 of 7



       24.     Moreover, Advanced Signs is liable to the Funds for the CBA-obligated

fringe benefit amounts for all hours worked by its employees for whom Advanced Signs

is unable to produce satisfactory records verifying the type of work performed by any such

individuals.

       25.     Pursuant to the CBA and Trust Agreements for the Health Fund and

Pension Fund, Advanced Signs is liable to the Funds for all reasonable attorneys’ fees

and costs incurred in this litigation.

       26.     Pursuant to the CBA and Trust Agreements for the Health Fund and

Pension Fund, Advanced Signs is liable to the Funds for liquidated damages on the

unpaid contributions and premiums.

       27.     Pursuant to the CBA and Trust Agreements for the Health Fund and

Pension Fund, Advanced Signs is liable to the Funds for interest charges on the unpaid

contributions and premiums.

                                         COUNT II
                                     ERISA DAMAGES

       28.     The Funds re-allege and incorporate by reference paragraphs 1-27 herein.

       29.     The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. § 1132(g).

       30.     The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

       31.     The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.




                                            6
        CASE 0:19-cv-01681-MJD-LIB Document 1 Filed 06/26/19 Page 7 of 7



                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment of this Court against Defendant

Advanced Signs, Inc. d/b/a Lakehead Sign Company as follows:

        1.     For judgment in the amount of $21,835.93 for unpaid contributions for the

months of October 2018 through May 2019.

        2.     For judgment for all additional amounts to which the Plaintiffs are entitled,

including interest and liquidated damages.

        3.     For an award of costs, disbursements and attorney fees according to law.

        4.     Such other and future relief as the Court deems just, equitable or proper.

Date: June 26, 2019                        MCGRANN SHEA CARNIVAL
                                           STRAUGHN & LAMB, CHARTERED



                                           By:   s/ Amy L. Court
                                                    Carl S. Wosmek (Atty. No. 300731)
                                                    Amy L. Court (Atty. No. 319004)
                                                    Christy E. Lawrie (Atty. No. 388832)
                                                  800 Nicollet Mall, Suite 2600
                                                  Minneapolis, MN 55402
                                                  Telephone: (612) 338-2525
                                                  csw@mcgrannshea.com
                                                  alc@mcgrannshea.com
                                                  cel@mcgrannshea.com

                                                  Attorney for Plaintiffs




1146085.DOCX




                                             7
